Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 9, 15 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 9, 15 and 20 recite the limitation "said processor" in line 1, 3, 1 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 and 13-21 of U.S. Patent No. 11,121,764 B2.
Take an example of comparing claim 1 of pending application and claim 1 of Patent No11,121,764 B2..  The table below shows a direct comparison and mapping of the claims of the instant application and claims of the Patent.

Claims of the instant application:

1. (Original) A satellite communications system comprising: a base station communicating with standard compliant user equipment (UE) via a satellite having a field of view, said base station 

comprising a processing device via the satellite generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view, 






detecting an access request from a user equipment within the plurality of cells over the wide beam signal, generating a network broadcast/access signal over one or more nominal beam signals each covering one of the plurality of cells, and determining which one of the plurality of cells has the detected access request.  



2. (Original) The satellite system of claim 1, further comprising a plurality of wide beam signals, each covering a different respective plurality of cells.  
3. (Currently Amended) The satellite system of claim 1 


4. (Original) The satellite system of claim 3, said processor maintaining a list of active user equipment connections and including the established connection in the list of active user equipment connections.  



5. (Currently Amended) The satellite system of laim 1, further comprising detecting a plurality of access requests and generating respective nominal beam signals for each one of the plurality of cells having at least one connect request.  

6. (Currently Amended) The satellite system of laim 1, wherein said processing device minimizes the total bandwidth usage related to network broadcast/access request over the cells without existing connected UEs.  




7. (Currently Amended) The satellite system of laim 1, wherein said user equipment comprises standard cellular phones.  


8. (Currently Amended) The satellite system of laim 1, wherein the one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE.  
9. (Currently Amended) The satellite system of laim 1, wherein the plurality of cells include an active cell having one or more connected UE and an inactive cell having no connected UEs, said processor generating an active nominal beam signal covering each active cell and determining which one of the inactive cells of the plurality of cells has the detected access request.  



10. (Currently Amended) The satellite system of laim 1, wherein the wide beam signal is a different frequency than the one or more nominal beam signals.  
11. (Currently Amended) The satellite system of laim 1, wherein the wide beam signal is a same frequency as the one or more nominal beam signals.  












12. (Original) A base station communicating with standard compliant user equipment (UE) via a satellite having a field of view, said base station comprising a processing device via the satellite generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view, detecting an access request from a user equipment within the plurality of cells over the wide beam signal, generating a network broadcasting/access signal over one or 4 150825.00236/126705806v.1Application No. Not Yet AssignedDocket No.: 150825.00236 First Preliminary Amendment more nominal beam signals each covering one of the plurality of cells, and determining which one of the plurality of cells has the detected access request.  
13. (Original) The base station of claim 12, further comprising a plurality of wide beam signals, each covering a different respective plurality of cells.  
14. (Currently Amended) The base station of claim 12 
15. (Original) The base station of claim 14, said processor maintaining a list of active user equipment connections and including the established connection in the list of active user equipment connections.  
16. (Currently Amended) The base station of claim 12, further comprising detecting a plurality of access requests and generating respective nominal beam signals for each one of the plurality of cells having at least one connect request.  
17. (Currently Amended) The base station of claim 12, wherein said processing device minimizes the total bandwidth usage related to network broadcast/access signals over the cells without existing connected UEs.  
18. (Currently Amended) The base station of claim 12, wherein said user equipment comprises standard cellular phones.  
19. (Currently Amended) The base station of claim 12, wherein the one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE.  
20. (Currently Amended) The base station of claim 12, wherein the plurality of cells include an active cell having one or more connected UE and an inactive cell having no connected UEs, said processor generating an active nominal beam signal covering each active cell and determining which one of the inactive cells of the plurality of cells has the detected access request.

Claims of the Patent No. 11,121,764 B2
1. A satellite communications system comprising: a base station communicating with standard compliant user equipment (UE) via a satellite having a field of view, said base station comprising a processing device via the satellite generating a network broadcasting signal over a wide beam signal covering a plurality of cells in the field of view, 

detecting an access request from a user equipment within the plurality of cells over the wide beam signal; and generating, in response to detecting an access request from a user equipment within the wide beam signal, a network broadcasting signal over one or more nominal beam signals each covering one of the plurality of cells, and determining, via the one or more nominal beam signals, which one of the plurality of cells has the detected access request.
2. The satellite system of claim 1, further comprising a plurality of wide beam signals, each covering a different respective plurality of cells.
3. The satellite system of claim 1, the one or more nominal beam signals establishing a connection with the user equipment over a new nominal beam signal to conduct communications with the user equipment.
4. The satellite system of claim 3, wherein said processing device is configured to maintain a list of active user equipment connections and include the established connection in the list of active user equipment connections.
5. The satellite system of claim 1, further comprising detecting a plurality of access requests and generating respective nominal beam signals for each one of the plurality of cells having at least one connect request.
6. The satellite system of claim 1, wherein said processing device minimizes the total bandwidth usage related to network broadcast for forward beams and access request for return beams over the cells without existing connected UEs, wherein the forward beams are from the satellite to the cells, and the return beams are from the cells to the satellite.
7. The satellite system of claim 1, wherein said user equipment comprises standard cellular phones.
8. The satellite system of claim 1, wherein the one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE.
9. The satellite system of claim 1, wherein the plurality of cells include an active cell having one or more connected UE and an inactive cell having no connected UEs, said processing device generating an active nominal beam signal covering each active cell and determining which one of the inactive cells of the plurality of cells has the detected access request.
10. The satellite system of claim 1, wherein the wide beam signal has a different frequency than the one or more nominal beam signals.
11. The satellite system of claim 1, wherein the wide beam signal has a same frequency as the one or more nominal beam signals.

12. The satellite system of claim 1, wherein said base station, via the satellite, allows the user equipment to attach to the network via a nominal beam signal corresponding to the determined one of the plurality of cells that has the detected access request.
13. A base station communicating with standard compliant user equipment (UE) via a satellite having a field of view, said base station comprising a processing device via the satellite generating a network broadcasting signal over a wide beam signal covering a plurality of cells in the field of view, detecting an access request from a user equipment within the plurality of cells over the wide beam signal, generating in response to detecting an access request from a user equipment within the wide beam signal, a network broadcasting signal over one or more nominal beam signals each covering one of the plurality of cells, and determining, via the one or more nominal beam signals, which one of the plurality of cells has the detected access request.
14. The base station of claim 13, further comprising a plurality of wide beam signals, each covering a different respective plurality of cells.
15. The base station of claim 13, the one or more nominal beam signals establishing a connection with the user equipment to conduct communications with the user equipment.
16. The base station of claim 14, said processing device is configured to maintain a list of active user equipment connections and include the established connection in the list of active user equipment connections.
17. The base station of claim 13, further comprising detecting a plurality of access requests and generating respective nominal beam signals for each one of the plurality of cells having at least one connect request.
18. The base station of claim 13, wherein said processing device minimizes the total bandwidth usage related to network broadcast for forward beams and access request for return beams over the cells without existing connected UEs, wherein the forward beams are from the satellite to the cells, and the return beams are from the cells to the satellite.
19. The base station of claim 13, wherein said user equipment comprises standard cellular phones.
20. The base station of claim 13, wherein the one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE.
21. The base station of claim 13, wherein the plurality of cells include an active cell having one or more connected UE and an inactive cell having no connected UEs, said processing device generating an active nominal beam signal covering each active cell and determining which one of the inactive cells of the plurality of cells has the detected access request.



As it can be seen in the table above, independent claim 1 of Patent include all the limitations of independent claim 1 of the instant application plus additional limitations, which is underlined in the table, with a few wording variations. One skilled in the art would recognize that the minor word variations are obvious and they can easily be interchanged. The underlined elements in the patent claims are additional material not present in the claims of the instant application.
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the claims of the Patent by deleting parts of the limitations, for the purpose of broadening the claims and claiming another version of the same invention. 
Independent claim 12 is similarly rejected based on the patent’s 13.
Dependent claims 2-11 are the same as claims 2-11 of the patent. Claims 13-20 are the same as claims 14-21 of the patent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 11-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2020/0100291) in view of Eidenschink (US 2008/0311844) and further in view of Wu (US 2019/0124698). 
Referring to claim 1, Ravishankar discloses a satellite communications system comprising:
a base station (Fig. 3, “SBSS”. Par. 54, “Base Subsystem”, also FIG. 1, “eNodeB”. Note that in figure 3, the SBSS (base station) communicates with the Satellite 105 and it communicates with the CORE NETWORK (CN)) communicating with standard compliant user equipment (UE) via a satellite having a field of view (FIG. 3 and 4. Fig. 5A and its descriptions, particularly, Par. 57, lines 27-31, Par. 35, “message flow for a first approach for Control Plane NB-IoT data transmission via a satellite”.   note that in FIG. 3 each one of the devices 101A-101D is equivalent to the standard compliant UE because they operate according to communication standards. Further, note that the UEs 101A-101D communicate with the base station (SBSS) via the satellite 105. Figure 4, illustrates the UE communicating with base station, SBSS, via the Satellite. In other words, the communication from the UE comes to the Satellite and the Satellite forward the communication to the base station or SBSS. FIG. 3 and 4 shows “RACH” and “RRC Connection Request” and their responses being communicated between the base station and the UE via the satellite.  With regards to satellite having a field of view, examiner notes that every satellite up in the sky has a field of view (FOV)), 
said base station comprising a processing device via the satellite (FIG. 3, and FIG. 5A, and Par. 57, “RACH and RRC setup messaging”, “RRC Narrow-Band”, note that the base station in figure 5A and 5B communicates with the satellite receiving RACH and transmitting RACH response and RRC connection Request and RRC connection setup, thus, the base station must include a processor or a “processing device” to communicate via the satellite ) 
generating a network broadcast/access signal over one or more nominal beam signals each covering one of the plurality' of cells (Par. 63, lines 30-36, “Accordingly, in a broadcast channel message to all of the UE's which the SBSS is serving, the SBSS may include an indicator as to whether the SBSS requires a PLMN-ID and/or a GUMMEI to be included in the RRC NB-IoT Message from the UE”. Note that a broadcast signal e.g., “an indicator” broadcast to the UEs. Further, note that the SBSS sends the broadcast message via the Satellite to UEs, thus, it generates a network broadcast/access signal. Note that the limitation broadcast/access signal is translated as broadcast signal); detecting an access request from a user equipment (FIG. 5A, “NAS message”, “NAS security applied to part of NAS message”. Par. 53, “eNodeB extracts the NAS Data PDU from the RRC Connection Setup . . .  and sends it to the MME in the S1-AP Initial UE Message”. Note that a NAS message (NAS Data PDU) is received at the SBSS) within the plurality' of cells (FIG. 3, note that the UEs “101A” … “101D” are located within a cluster (plurality) of cells), 
determining which one of the plurality' of cells has the detected access request (Par. 58, lines 1-7 and Fig. 59, line 5-6, “TAI (Tracking area update) identifies the UE location, which in turn identifies  the associated eNodeB”. Note that the eNodeB from which the UE sent the RACH and/or RRC connection requests for detection is determined. Thus, the cell that the eNodeB belongs to is identified).
Ravishankar is not relied on for disclosing whether the broadcast/access signal is wide beam and  generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view.
In an analogous art, Eidenschink discloses a satellite systems that generates and communicates both wide-band and nominal beam signal (FIG. 3A-3B, Par. 2, “Satellite communication may include satellites that transmit data in a broad beam that transmit data over a large geographic area or narrow beams that transmit data over a localized area. For example, as shown in FIG. 3A a broad beam 325 covers the continental United States while a number of narrow beams 305 are localized over a specific geography”).  Eidenschink also discloses generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view (FIG. 1D, 3A, 7 and 8, Par. 3, “The local data may be transmitted in a spot beam and the regional data may be transmitted in a broad beam”, “Each of the plurality of frequency bands may include broadcast and local data”.   Par. 28, “the communication data may be focused into broad beams that cover large geographic areas, for example, the continental US”. Par. 23, “flowchart of a method for receiving broadcast”.  Note that the Satellite system of Eidenschink provides both wide-beam broadcast transmission and nominal-beam (or spot beam). Par. 28, describes that the wide-beam covers a large geographic area e.g., the size of the continental United States, thus, the wide-band broadcast would be covering a plurality of cells in the field of view. Also note that paragraph 2 and 3 describe the system can operate in nominal (or spot) beam mode or wide-band mode, note that spot beam is analogous to nominal beam or equivalent to narrow beam) and generating a network broadcast/access signal over one or more nominal beam signals (Par. 2, Fig. 7, “Each of the plurality of frequency bands may include broadcast and local data for a specific locality and the data may be transmitted within a spot beam covering the specific locality”. Note that spot beam is equivalent to nominal beam and spot beam transmits to local areas and also note that each beam (narrow or wide) include broadcast. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ravishankar by incorporating the teachings of Eidenschink so that both wide-band and narrow-band broadcast or access signals would be transmitted by the same Satellite system. This would allow the Satellite system to use communication modes based on communication needs, therefore providing a robust and efficient communication system using multiple modes of operation. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Ravishankar is not relied on for the access request from a user equipment is being over the wide beam signal.
However, sending access request over a wide beam is well-known, as taught below by Wu. An advantage of using wide beams is a wider workable area is achievable. 
In an analogous art, Wu discloses the access request from a user equipment over a wide beam signal (Par. 57, lines 16-17, “UE 12 or UE 14 may calculate the RACH resources . . . and then send a wide beam with an initial access request (e.g., RACH-like)”, Note that the UE sends the request in a wide beam signal for detection). 
 It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Wu so that the UE send the access request over a wide beam signal, thus, for the purpose of allowing the UEs to work in wider workable areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Ravishankar/ Eidenschink /Wu discloses the satellite system of claim 1, the one or more nominal beam signals establishing a connection with the user equipment over a new nominal beam signal to conduct communications with the user equipment (Ravishankar, FIG. 4, “RRC Connection Request”, “RRC Connection Setup”. FIG. 5A and Par. 57, lines 8-20, “registration procedure with the IoT”, “channel … obtained . . . via the RACH”).
Referring to claim 5, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim 1, further comprising detecting a plurality of access requests and generating respective nominal beam signals for each one of the plurality' of cells having at least one connect request (Ravishankar, FIG. 4, 5A “RRC Connection Request”, “RRC Connection Setup”. FIG. 5A and Par. 57, lines 8-20, “registration procedure with the IoT”, “channel … obtained . . . via the RACH”. Fig. 1, 101A-101D. Note that in figures 4 and 5A, a UE request access request via RACH, the SBSS responds and sends connection setup response. Thus, the SBSS detects the request. Further, figure 1 shows plurality of UEs, and one skilled in the art would recognize that multiple or plurality of UEs may send access requests in a similar fashion).
Referring to claim 6, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim 1. wherein said processing device minimizes the total bandwidth usage related to network broadcast/access request over the cells without existing connected UEs (Ravishankar, Par. 46, “The NB-IoT communications use 180 kHz carrier bandwidth with sub-carrier 15 kHz or 3.75 kHz”. Note that without any existing connected UEs, there wouldn’t be any bandwidth assigned to the non-connected US, thus, the bandwidth usage would be minimized. Further, one skilled in the art would recognize that bandwidth is assigned only to connected US, thus in the absence of connected UEs, total bandwidth usage related to any communication including broadcast or access request would be minimized. Also Eidenschink, Par. 4).
Referring to claim 7, the combination of Ravishankar/ Eidenschink /Wu discloses the satellite system of claim 1. Wu further discloses said user equipment comprises standard cellular phones (Wu, Par., 39, “The UE 12, 14, or 20 may be a cellular phone, a personal digital assistant (PDA), a wireless modem, a wireless communication device, a handheld device, a tablet computer, a laptop computer, a cordless phone”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Wu so that the hybrid and robust narrow-beam and wide-beam satellite system would implemented to the most commonly used devices such as cellular phones. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 9, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim I, and further discloses the plurality of cells include an active cell having one or more connected UE and an inactive cell having no connected UEs (Ravishankar, FIG. 3, Par. 3. Note that in figure 3, the UEs or devices 101A-101D are located in cluster of cells. In this system of figure 3, it is very possible at a given time that some of the cells would have no UEs and some of the cells would have UEs. Thus, the system of Ravishankar is structured such it can have cells with no UEs and cells with UEs.  Further, the cell with no UE can be called an inactive cell and the cell with UEs can be called active cells. Also Eidenschink, in figures 5A and 5B, show plurality of cells in a satellite system, and each of the cells can have a UE or have no UE, thus, the structure of Eidenschink can also have active cells with UEs in them an inactive cells without UEs in them), the processing device (processor) generating an active nominal beam signal covering each active cell (Ravishankar, FIG. 4 and 5A, and Par. 57, lines 17-20, “RRC setup messaging”, “RRC Narrow-Band IoT”, note that narrow band is equivalent to nominal band. Further, note that the SSBS in figures 4 and 5A receive the RRC NB-IoT Message, thus, the cells must have been turned active to receive) and determining which one of the inactive cells of the plurality of cells has the detected access request (Ravishankar, FIG. 5A and 6A and Par. 65, lines 29-31, Par. 53, lines 6-7, Cell Radio Network Temporary Identifier (C-RNTI), C-RNTI is for the purposes of  temporarily identifying the UE with SBSS or eNOode within the respective “cell”. Note that a cell is identified and associated with the UE that initiates access request and the network detects or receives the access request. With regards to the cell being inactive cell, examiner notes that the cell could be inactive cell prior to this access request. One skilled in the art would recognize that at any given time, a cell could have active UEs or registered UEs or no UEs. This cell in Ravishankar that provides the UE initiating access request could be inactive with no UEs up to the time that the a first UE roams into the cell and makes an access request).
Referring to claim 11, the combination of Ravishankar/ Eidenschink /Wu discloses the satellite system of claim 1. Eidenschink further discloses the wide beam signal is a same frequency as the one or more nominal beam signals (Eidenschink, Par. 29, “The data within the broad and narrow beams may use the same carrier frequency and/or frequency band”). One advantage of using same frequency is to having full access to the full channel bandwidth and further for reducing processing complexities.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Eidenschink so that both wide-band and narrow-band use the same frequencies. This would allow less complexities in processing the signals and proving full access to all the allocated bandwidth, therefore providing a simpler satellite system that can be implemented quickly for operation. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, Ravishankar discloses a base station (Fig. 3, “SBSS”. Par. 54, “Base Subsystem”, also FIG. 1, “eNodeB”) communicating with standard compliant user equipment (UE) via a satellite having a field of view (FIG. 3 and 4. Fig. 5A and its descriptions, particularly, Par. 57, lines 27-31, Par. 35, “message flow for a first approach for Control Plane NB-IoT data transmission via a satellite”.   note that in FIG. 3 each one of the devices 101A-101D is equivalent to the standard compliant UE because they operate according to communication standards. Further, note that the UEs 101A-101D communicate with the base station (SBSS) via the satellite 105. Figure 4, illustrates the UE communicating with base station, SBSS, via the Satellite. In other words, the communication from the UE comes to the Satellite and the Satellite forward the communication to the base station or SBSS. FIG. 3 and 4 shows “RACH” and “RRC Connection Request” and their responses being communicated between the base station and the UE via the satellite), said base station comprising a processing device via the satellite (FIG. 3, and FIG. 5A, and Par. 57, “RACH and RRC setup messaging”, “RRC Narrow-Band”, note that the base station in figure 5A and 5B communicates with the satellite receiving RACH and transmitting RACH response and RRC connection Request and RRC connection setup, thus, the base station must include a processor or a “processing device” to communicate via the satellite); 
generating a network broadcast/access signal over one or more beam signals each covering one of the plurality' of cells (Par. 63, lines 30-36, “Accordingly, in a broadcast channel message to all of the UE's which the SBSS is serving, the SBSS may include an indicator as to whether the SBSS requires a PLMN-ID and/or a GUMMEI to be included in the RRC NB-IoT Message from the UE”. Note that a broadcast signal e.g., “an indicator” broadcast to the UEs. Further, note that the SBSS sends the broadcast message via the Satellite to UEs, thus, it generates a network broadcast/access signal. Note that the limitation broadcast/access signal is translated as broadcast signal), detecting an access request from a user equipment (FIG. 5A, “NAS message”, “NAS security applied to part of NAS message”. Par. 53, “eNodeB extracts the NAS Data PDU from the RRC Connection Setup . . .  and sends it to the MME in the S1-AP Initial UE Message”. Note that a NAS message (NAS Data PDU) is received at the SBSS) within the plurality' of cells (FIG. 3, note that the UEs “101A” … “101D” are located within a cluster (plurality) of cells), 
determining which one of the plurality' of cells has the detected access request (Par. 58, lines 1-7 and Fig. 59, line 5-6, “TAI (Tracking area update) identifies the UE location, which in turn identifies  the associated eNodeB”. Note that the eNodeB from which the UE sent the RACH and/or RRC connection requests for detection is determined. Thus, the cell that the eNodeB belongs to is identified).
Ravishankar is not relied on for disclosing whether the broadcast/access signal is nominal or wide beam and  generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view.
In an analogous art, Eidenschink discloses a satellite systems that generates and communicates both wide-band and nominal beam signal (FIG. 3A-3B, Par. 2, “Satellite communication may include satellites that transmit data in a broad beam that transmit data over a large geographic area or narrow beams that transmit data over a localized area. For example, as shown in FIG. 3A a broad beam 325 covers the continental United States while a number of narrow beams 305 are localized over a specific geography”).  Eidenschink also discloses generating a network broadcast/access signal over a wide beam signal covering a plurality of cells in the field of view (FIG. 1D, 3A, 7 and 8, Par. 3, “The local data may be transmitted in a spot beam and the regional data may be transmitted in a broad beam”, “Each of the plurality of frequency bands may include broadcast and local data”.   Par. 28, “the communication data may be focused into broad beams that cover large geographic areas, for example, the continental US”. Par. 23, “flowchart of a method for receiving broadcast”.  Note that the Satellite system of Eidenschink provides both wide-beam broadcast transmission and nominal-beam (or spot beam). Par. 28, describes that the wide-beam covers a large geographic area e.g., the size of the continental United States, thus, the wide-band broadcast would be covering a plurality of cells in the field of view. Also note that paragraph 2 and 3 describe the system can operate in nominal (or spot) beam mode or wide-band mode, note that spot beam is analogous to nominal beam or equivalent to narrow beam) and generating a network broadcast/access signal over one or more nominal beam signals (Par. 2, Fig. 7, “Each of the plurality of frequency bands may include broadcast and local data for a specific locality and the data may be transmitted within a spot beam covering the specific locality”. Note that spot beam is equivalent to nominal beam and spot beam transmits to local areas and also note that each beam (narrow or wide) include broadcast. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ravishankar by incorporating the teachings of Eidenschink so that both wide-band and narrow-band broadcast or access signals would be transmitted by the same Satellite system. This would allow the Satellite system to use communication modes based on communication needs, therefore providing a robust and efficient communication system using multiple modes of operation. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Ravishankar is not relied on for the access request from a user equipment is being over the wide beam signal.
However, sending access request over a wide beam is well-known, as taught below by Wu. An advantage of using wide beams is a wider workable area is achievable. 
In an analogous art, Wu discloses the access request from a user equipment over a wide beam signal (Par. 57, lines 16-17, “UE 12 or UE 14 may calculate the RACH resources . . . and then send a wide beam with an initial access request (e.g., RACH-like)”, Note that the UE sends the request in a wide beam signal for detection). 
 It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Wu so that the UE send the access request over a wide beam signal, thus, for the purpose of allowing the UEs to work in wider workable areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claims 14 and 16-18 recites features analogous to the features of claims 3 and 5-7 respectively. Thus, they are rejected for the same reasons as set forth above.
Dependent claims 20 recites features analogous to the features of claims 9. Thus, it is rejected for the same reasons as set forth above.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2020/0100291) in view of Eidenschink (US 2008/0311844) and further in view of Wu (US 2019/0124698), and further in view of Amerling (US 20150326710).
Referring to claim 4, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim 3.
The combination is not relied on for the processing device maintaining a list of active user equipment connections and including the established connection in the list of active user equipment connections.
However, this concept of maintaining a list of active devices is conventional, as disclosed by Amerling. An advantage of keeping such list is to keep track of how much resources or bandwidth may be needed for the area. 
In an analogous art, Amerling discloses maintaining a list of active user equipment connections and including the established connection in the list of active user equipment connections (Par. 27, “network controller 104 keeps a database 107 listing which of the active mobile telephones is registered with which of the base stations”. Note that mobile devices that are registered with a base station are equivalent to connected or including established connection).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Amerling so that active devices are identified, for the purpose of determining resource allocation and also for determining updated location of the UEs for call routing. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 15 recites features analogous to the features of claim 4. Thus, it is rejected for the same reasons as set forth above.
Claims 2, 8, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2020/0100291) in view of Eidenschink (US 2008/0311844) and further in view of Wu (US 2019/0124698) and further in view of Dent (US Patent No. 5,642,358).
Referring to claim 2, the combination of Ravishankar/ Eidenschink /Wu discloses the satellite system of claim 1, but is not relied on for specifically disclosing a plurality' of wide beam signals, each covering a different respective plurality of ceils.
However, examiner notes that increasing the number of wide beams so that overall coverage area is divided into smaller areas is well-known in the art, as disclosed by Dent. An advantage of having multiple wide beams instead of having a single very large wide beam covering the entire geographic area is decreasing interference and 
In an analogous art, Dent discloses plurality' of wide beam signals, each covering a different respective plurality of ceils (FIG. 4. Note that figure 4 shows small cells 42 covered by a narrow beam (or fine beam) and the a plurality of smaller cells e.g., 6 small cells are grouped and each covered by a wide beam (or coarse beam). Also see Col. 5, lines 4-20, “Each smaller circle 42 can contain up to, for example, 100 signals corresponding to, for example, up to 100 mobile or fixed communication terminals. . . the capacity of the overlying coarse beam is equal to, for example, 400”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Dent so that there are a plurality of wide beams covering groups of cells rather than a single wide beam covering all the geographic area, for the purpose of reducing interference and using frequency re-use and thus, using resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim 1. 
The combination is not relied on for the one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE.
In an analogous art, Dent disclose one or more nominal beam signals each cover one of the plurality of cells having no previously connected UE (at least FIG. 4 and Col. 5, lines 4-6, “smaller beams illustrated by smaller circles 42”. Note that figure 4 shows small cells 42 covered by a nominal beam (or fine beam). Thus, based on the coverage of the small cells (42) depicted in figure 4, each nominal beam signal covers one of the plurality of cells (small cell 42). With regards to phrase, “having no previously connected UE”, examiner notes the nominal beam covers the small cell regardless of any connections of any UEs. In other words, the coverage of the small cell is supported by the nominal beams regardless of what is connected at present).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Dent so that each smaller cell is covered by a single narrower beam, for the purpose of reducing interference and using frequency re-use and thus, using resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 10, the combination of Ravishankar/Eidenschink /Wu discloses the satellite system of claim 1, but is not relied on for wherein the wide beam signal is a different frequency than the one or more nominal beam signals.
	In an analogous art, Dent disclose wherein the wide beam signal is a different frequency than the one or more nominal beam signals (Dent, FIG. 4 and Col. 2, line 66 to Col. 3, line 3, “first channel bandwidth for channels transponding signals for transmissions having the first beamwidth and a second channel bandwidth for channels transponding signals for transmissions having said second beamwidth”. Note a first beamwidth is the fine or nominal beam and the second beamwidth is the wide beam. As shown in figure 4, fine beam is for smaller cells 42 and wide beam is for largre cells that include 6 smaller cells. Further note that bandwidth is equivalent to frequencies).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Dent such different frequencies or bandwidth would be used, for the purpose of reducing interference and allowing simultaneous narrow beam and wide beam communications. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claims 13 and 19 recite features analogous to the features of claims 2 and 8 respectively. Thus, they are rejected for the same reasons as set forth above.
Prior Art not relied upon
NPL (IEEE) Document: 5G-ALLSTAR: An Integrated Satellite-Cellular System for 5G and Beyond (Junhyeong Kim;Guido Casati;Antonio Pietrabissa;Alessandro Giuseppi;Emilio Calvanese Strinati;Nicolas Cassiau;Gosan Noh;Heesang Chung;Ilgyu Kim;Marjorie Thary;Jean-Michel Houssin;Federico Pigni;Sylvain Colombero;Pierre Dal Zotto;Leszek Raschkowski;Stephan Jaeckel,
2020 IEEE Wireless Communications and Networking Conference Workshops (WCNCW),
NPL (IEEE) Document: 5G Cellular and Fixed Satellite Service Spectrum Coexistence in C-Band, Eva Lagunas;Christos G. Tsinos;Shree Krishna Sharma;Symeon Chatzinotas IEEE Access
Year: 2020 | Volume: 8 | Journal Article | Publisher: IEEE,
Jin (US 2020/0351645), Par. 165 “NAS message”.
Gallagher (US 2002/0063638), Par. 37, “advantage of wide beam”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644